DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2021 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


THE EXAMINER’S STATEMENT OF REASONS FOR ALLOWABILITY

The following is an examiner’s statement of reasons for allowance: The closest prior art, Hernandez et al., fails to disclose or suggest the claimed invention since the reference fails to mention a method or an apparatus for determining respiratory information for a subject by selecting contextual information by selecting at least one signal processing algorithm based on a set of rules relating to an advantage or disadvantage of each of a plurality of algorithms utilized for inclusion or exclusion, in combination with the other claimed elements.


Allowable Subject Matter
Claims 1-18 are allowed.

Election/Restrictions
Claims 2-5, 7 & 13-15 are directed to allowable subject matter. Pursuant to the procedures set forth in MPEP § 821, claims that were previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement in the Office action mailed on May 29, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Blaine Bettinger on May 4, 2021.

The application has been amended as follows: 

Claim 1.  A method of operating an apparatus comprising a control unit to determine respiratory information for a subject, the method comprising: acquiring, by the control unit, one or more physiological signals indicative of at least one physiological characteristic of the subject; obtaining, by the control unit, contextual information relating to at least one of the subject and the one or more physiological signals; selecting, by the control unit, based on the contextual information, at least one signal processing algorithm for each of the one or more physiological signals, the at least one signal processing algorithm being adapted to determine respiratory information, wherein selecting at least one signal processing algorithm is further based on a set of rules relating to an advantage or disadvantage of each of a plurality of signal processing algorithms utilized for inclusion or exclusion: and determining, by the control unit, respiratory information for the subject based on the one or more physiological signals using the at least one signal processing algorithm selected for the one or more physiological signals.

12.    An apparatus for determining respiratory information for a subject, the apparatus comprising:
a control unit configured to: acquire one or more physiological signals indicative of at least one physiological characteristic of the subject; obtain contextual information relating to at least one of the  or disadvantage of each of a plurality of signal processing algorithms utilized for inclusion or exclusion: and determine respiratory information for the subject based on the one or more physiological signals using the at least one signal processing algorithm selected for the one or more physiological signals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040.  The examiner can normally be reached on Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NICOLE F LAVERT/Primary Examiner, Art Unit 3792